DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 15–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al., “Non-CE3:  On cross-component linear model simplification,” JVET-K0204-v3, July 2018 (herein “Laroche”) and Zhang et al., “Chroma intra prediction based on inter-channel correlation for HEVC,” IEEE Trans. Image Process., vol. 23, no. 1, pp. 274–286, Jan. 2014 (herein “Zhang”).
Regarding claim 1, the combination of Laroche and Zhang teaches or suggests an intra prediction method using a cross component liner prediction mode (CCLM) (Zhang, Abstract:  teaches CCLM; Laroche, Abstract: teaches CCLM), the method comprising: obtaining neighboring luma samples of a luma block (Laroche, Abstract:  explains CCLM uses neighboring luma and chroma samples for calculating the linear model parameters alpha and beta; Zhang, Section 1:  explains CCLM uses neighboring luma and chroma samples to derive linear model parameters alpha and beta); obtaining a mean luma value of the neighboring luma samples (Laroche, Section 2:  the equation for beta does not utilize the mean of the luma and chroma components of the neighboring samples which is different than Applicant’s formula in original claim 5; As one can see, the y-intercept (i.e. offset) parameter of the linear equation would appear skewed toward a larger y-value; Zhang, however, does teach using the average (i.e. mean) value for the beta parameter; Specifically, Zhang, Section III, equation 4:  teaches the beta parameter is calculated in the same manner as Applicant’s original claim 5, i.e, using the mean of the luma and chroma components); obtaining neighboring chroma samples of a current chroma block corresponding to the luma block (Laroche, Abstract:  explains CCLM uses neighboring luma and chroma samples for calculating the linear model parameters alpha and beta; Zhang, Section 1:  explains CCLM uses neighboring luma and chroma samples to derive linear model parameters alpha and beta); obtaining a mean chroma value of the neighboring chroma samples (Laroche, Section 2:  the equation for beta does not utilize the mean of the luma and chroma components of the neighboring samples which is different than Applicant’s formula in original claim 5; As one can see, the y-intercept (i.e. offset) parameter of the linear equation would appear skewed toward a larger y-value; Zhang, however, does teach using the average (i.e. mean) value for the beta parameter; Specifically, Zhang, Section III, equation 4:  teaches the beta parameter is calculated in the same manner as Applicant’s original claim 5, i.e, using the mean of the luma and chroma components); calculating a second linear model coefficient based on a first linear model coefficient, the mean luma value, and the mean chroma value (Examiner finds these limitations are describing the formulae presented in original claims 4 and 5 for the coefficients α (alpha) and β (beta) for the cross-component linear model (CCLM), which is an intra prediction mode used in the state-of-the-art video compression standard; Laroche, Section 2:  see equations for α (alpha) and β (beta) and the explanation that A and B sub-identifiers represent min and max respectively; Examiner finds the skilled artisan would find it obvious to substitute Laroche’s beta calculation for Zhang’s beta calculation to achieve a more representative y-intercept (offset) parameter for the linear model); and obtaining a predictor for the current chroma block based on the first linear model coefficient and the second linear model coefficient (Laroche, Section 2:  describes a prediction of chroma (predC) obtained using α (alpha) and β (beta) coefficients, i.e. predicting chroma based on those linear model parameters).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Laroche, with those of Zhang, because both references are drawn to the same field of endeavor, because Laroche’s use of the min and max to calculate the y-intercept (i.e. offset) of the linear equation can lead to a biased offset that does not represent the mean values of luma and chroma as depicted in Laroche’s Fig. 1, and because substituting Laroche’s technique for calculating the β (beta) coefficient with the conventional approach known prior to Laroche’s contribution, i.e. the β (beta) calculation disclosed in Zhang, represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Laroche and Zhang used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Laroche and Zhang teaches or suggests the method of claim 1, further comprising: obtaining a maximum luma value and a minimum luma value based on the neighboring luma samples (Laroche, Section 2 and Fig. 1:  teach the A and B values are min and max luma values); obtaining a first chroma value based on the maximum luma value (Laroche, Section 2 and Fig. 1:  teach the A and B values are min and max luma values and corresponding chroma values); obtaining a second chroma value based on the minimum luma value (Laroche, Section 2 and Fig. 1:  teach the A and B values are min and max luma values and corresponding chroma values); and calculating the first linear model coefficient based on the first chroma value, the second chroma value, the maximum luma value, and the minimum luma value (Laroche, Section 2, Fig. 1, and equation for alpha:  teaches the equation for alpha includes the recited values; Examiner notes these limitations are interpreted as claiming the equation of original claim 4; Laroche identically describes the same equation as that presented in Applicant’s original claim 4).
Regarding claim 3, the combination of Laroche and Zhang teaches or suggests the method of claim 2, wherein the first chroma value is obtained based on a sample position of a luma sample with the maximum luma value, and the second chroma value is obtained based on a sample position of a luma sample with the minimum luma value (Laroche, Section 2 and Fig. 1:  teach the A and B values are min and max luma values and corresponding chroma values).
Regarding claim 4, the combination of Laroche and Zhang teaches or suggests the method of claim 1, wherein the first linear model coefficient a is calculated based on: a = (yB - yA)/(xB - xA)wherein xB represents the maximum luma value, yB represents the first chroma value, xA represents the minimum luma value, and yA represents the second chroma value (Laroche, Section 2, Fig. 1, and equation for alpha:  teaches the equation for alpha includes the recited values; Laroche identically describes the same equation).
Regarding claim 5, the combination of Laroche and Zhang teaches or suggests the method of claim 4, wherein the second linear model coefficient b is calculated based on: b=avg(y)−α*avg(x) wherein x represents the mean luma value of the neighboring luma samples, and y represents the mean chroma value of the neighboring chroma samples (Zhang, Section III, Equation 4:  recited the identical formula for calculating the beta coeffcient).
Regarding claim 6, the combination of Laroche and Zhang teaches or suggests the method of claim 1, wherein the neighboring luma samples are down-sampled luma samples (Zhang, Section III(B):  teaches the luma block is downsampled to match the resolution of the already-downsampled chroma block; see also description for Zhang’s Fig. 3; Laroche, Section 1:  teaches the luma samples are downsampled).
Regarding claim 7, the combination of Laroche and Zhang teaches or suggests the method of claim 1, wherein the CCLM is a multi-directional linear model (MDLM), and the first and second linear model coefficients are used to obtain the MDLM (Examiner notes that conventionally both the top and left neighboring samples were used together to derive the alpha and beta parameters but that proposals were made to use only above or only left samples; Zhang, Section IV(B):  teaches using only above or only left samples termed LMA and LML, respectively, which is multi-directional; Examiner notes Zhang’s LM and LMO (see e.g. Fig. 5) are also multi-directional).
Claim 15 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 16 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 17 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 18 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 8–14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche, Zhang, and Laroche (US 2020/0288135 A1) (herein Laroche ‘135).
Regarding claim 8, the combination of Laroche, Zhang, and Laroche ‘135 teaches or suggests the method of claim 1, wherein N luma reference samples are used to obtain the mean luma value of the neighboring luma samples, N chroma reference samples are used to obtain the mean chroma value of the neighboring chroma samples, wherein N is a sum of W and H, wherein W represents a width of the current chroma block, H represents a height of the current chroma block (Examiner notes that the number of samples N is the full the block, W x H; Zhang, Section III(B):  explains the block’s luma and chroma samples, Bl and Bc respectively, are converted into a one-dimensional vector of size M, which is the same as claimed; Zhang, Equation 4:  states the luma values and chroma values are averaged using M number of values, i.e. the size of the vector is the same as WxH of the block; While Zhang alone is thought to teach the features as recited, Laroche ‘135, ¶ 0148:  teaches the size of the block H + W can determine the number of samples M).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Laroche and Zhang, with those of Laroche ‘135, because all three references are drawn to the same field of endeavor such that the skilled artisan would consult prior art drawn to CCLM techniques and because substituting Laroche ‘135’s technique for calculating the number of terms for calculating the β (beta) coefficient represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Laroche, Zhang, and Laroche ‘135 used in this Office Action unless otherwise noted.
Regarding claim 9, the combination of Laroche, Zhang, and Laroche ‘135 teaches or suggests the method of claim 1, wherein W luma samples are used to obtain the mean luma value of the neighboring luma samples, W chroma samples are used to obtain the mean chroma value of the neighboring chroma samples, wherein W represents a width of the current chroma block (Zhang, Section III(B):  teaches that instead of using all of the neighboring samples for alpha and beta, one can use only the bordering pixels which is a good-enough approximation in most instances; Laroche ‘135, ¶ 0152 and Fig. 6B:  teaches the number of neighboring samples is equal to the block width; Thus, the skilled artisan would find it obvious to use a number of samples equal to the width of the block as the top bordering region of neighboring samples).
Regarding claim 10, the combination of Laroche, Zhang, and Laroche ‘135 teaches or suggests the method of claim 1, wherein H luma samples are used to obtain the mean luma value of the neighboring luma samples, H chroma samples are used to obtain the mean chroma value of the neighboring chroma samples, wherein H represents a height of the current chroma block (Zhang, Section III(B):  teaches that instead of using all of the neighboring samples for alpha and beta, one can use only the bordering pixels which is a good-enough approximation in most instances; Laroche ‘135, ¶ 0152 and Fig. 6B:  teaches the number of neighboring samples is equal to the block height; Thus, the skilled artisan would find it obvious to use a number of samples equal to the height of the block as the left bordering region of neighboring samples).
Regarding claim 11, the combination of Laroche, Zhang, and Laroche ‘135 teaches or suggests the method of claim 1, wherein the neighboring luma samples include padding luma samples of the luma block (Zhang, Section V(B):  teaches there is a padding process for CCLM to ensure neighboring samples are available), and wherein the number of neighboring luma samples is a smallest value of power of 2 and no less than the number of top luma samples or the number of left luma samples (Zhang, Fig. 5:  teaches the left and top samples are powers of 2 and are not less than the number of samples available; Laroche ‘135:  teaches while the chroma block is described, it is also applicable to the luma block (of course the luma block is downsampled to match the resolution of the chroma block)).
Regarding claim 12, the combination of Laroche, Zhang, and Laroche ‘135 teaches or suggests the method of claim 1, wherein the neighboring chroma samples include padding chroma samples of the current chroma block (Zhang, Section V(B):  teaches there is a padding process for CCLM to ensure neighboring samples are available), and wherein the number of neighboring chroma samples is a smallest value of power of 2 and no less than the number of top chroma samples or the number of left chroma samples (Zhang, Fig. 5:  teaches the left and top samples are powers of 2 and are not less than the number of samples available; Laroche ‘135:  teaches while the chroma block is described, it is also applicable to the luma block (of course the luma block is downsampled to match the resolution of the chroma block)).
Regarding claim 13, the combination of Laroche, Zhang, and Laroche ‘135 teaches or suggests the method of claim 1, wherein a step is used to reduce the number of neighboring chroma samples or the number of neighboring luma samples, and a value of the step is a positive integer (Laroche ‘135, ¶ 0026:  teaches reducing the number of luma samples neighboring the block to match chroma resolution, which is a step of 2, a positive integer).
Regarding claim 14, the combination of Laroche, Zhang, and Laroche ‘135 teaches or suggests the method of claim 13, wherein the value of the step is 2, 4, or 8 (Laroche ‘135, Fig. 10 and ¶ 0224:  teach a sample set of 16 can be reduced to 8 or 4, which teaches step values of 2 or 4; Combining the preceding teaching of Laroche ‘135 with Zhang’s teaching of choosing either top or left samples would achieve the step value 8).
Claim 19 lists the same elements as claim 13, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 13 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al., “Enhanced Cross-Component Linear Model for Chroma Intra-Prediction in Video Coding,” IEEE Transactions on Image Processing, August 2018.  Teaches CCLM and the calculation of alpha and beta parameters, including downsampling the luma for 4:2:0 color space.  It also proposes new multi-model linear modeling techniques.
X. Zhang, C. Gisquet, E. François, F. Zou, and O. C. Au, “Chroma intra prediction based on inter-channel correlation for HEVC,” IEEE Trans. Image Process., vol. 23, no. 1, pp. 274–286, Jan. 2014.  This document discloses LMA and LML, which are linear modes using only the above or only the left samples, respectively, for predicting chroma values using the linear model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481